       Case 2:18-cv-01821-DGC Document 3 Filed 12/11/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products                No. MDL 15-02641-PHX-DGC
      Liability Litigation,
11                                                    ORDER
12
13          The Court previously dismissed multiple cases from this MDL for lack of subject
14   matter jurisdiction. See Docs. 20667, 21461, 21759. The parties have filed an updated
15   status report identifying 29 additional cases for which no federal jurisdiction exists.
16   Docs. 21726 at 2-3, 21726-3. For reasons stated below, the Court will dismiss those cases
17   without prejudice.
18          Federal subject matter jurisdiction may be based on either federal question
19   jurisdiction or diversity jurisdiction. 28 U.S.C. §§ 1331, 1332. Courts “analyze federal
20   question jurisdiction with reference to the well-pleaded complaint rule.” Yokeno v. Mafnas,
21   973 F.2d 803, 807 (9th Cir. 1992). Under that rule, “federal jurisdiction exists only when
22   a federal question is presented on the face of a properly pleaded complaint.” Scholastic
23   Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d 982, 986 (9th Cir. 2003). The complaint
24   must establish either that “federal law creates the cause of action or that . . . the plaintiff’s
25   right to relief necessarily depends on resolution of a substantial question of federal law.”
26   Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage Leasehold &
27   Easement, 524 F.3d 1090, 1102 (9th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.
28   Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)).
       Case 2:18-cv-01821-DGC Document 3 Filed 12/11/20 Page 2 of 4



 1          The master complaint in this MDL asserts seventeen state law claims. Doc. 364
 2   ¶¶ 166-349. Because the complaint asserts no federal claim and Plaintiffs’ right to relief
 3   on the state law claims does not depend on resolution of a federal law question, the Court
 4   lacks subject matter jurisdiction under the federal question statute. See 28 U.S.C. § 1331;
 5   Yokeno, 973 F.2d at 809.
 6          Subject matter jurisdiction must therefore be based on diversity of citizenship. See
 7   Yokeno, 973 F.2d at 809. District courts have diversity jurisdiction over cases between
 8   citizens of different states involving claims greater than $75,000. 28 U.S.C. § 1332(a).
 9   Section 1332 requires complete diversity between the parties – that is, the citizenship of
10   the plaintiff must be diverse from the citizenship of each defendant. See Caterpillar, Inc.
11   v. Lewis, 519 U.S. 61, 68 (1996).
12          For purposes of diversity jurisdiction, Defendant C. R. Bard, Inc. is a citizen of New
13   Jersey and Defendant Bard Peripheral Vascular, Inc. is a citizen of Arizona. See Doc. 364
14   ¶¶ 11-12; Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990) (noting
15   that “a corporation is a citizen of any state where it is incorporated and of the state where
16   it has its principal place of business”) (citing 28 U.S.C. § 1332(c)). Complete diversity
17   does not exist, therefore, where the Plaintiff is a resident of either Arizona or New Jersey
18   and has sued both C.R. Bard and Bard Peripheral Vascular. See Williams v. United
19   Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (“Although diversity jurisdiction
20   provides an independent basis for federal jurisdiction over state law claims, complete
21   diversity is lacking in this case because both [plaintiff] and [defendant] are citizens of
22   California.”).
23          The parties’ identify 29 pending cases in which diversity jurisdiction does not exist.
24   Docs. 21726 at 2-3, 21726-3 (Ex. C).1 A district court may dismiss a case for lack of
25   subject matter jurisdiction at any time during the pendency of the action. See Fed. R. Civ.
26
            1
              The parties initially identified 30 such cases, but counsel for Defendants has
27   informed the Court that one case, Shane Tice v. Bard Peripheral Vascular, Inc., CV-16-
     00832, was included in error (diversity jurisdiction exists because Tice is a New Jersey
28   resident and has sued only Bard Peripheral Vascular, a citizen of Arizona). This case will
     be transferred to the New Jersey district court. See Doc. 21726 at 2.

                                                 -2-
          Case 2:18-cv-01821-DGC Document 3 Filed 12/11/20 Page 3 of 4



 1   P. 12(h)(3); Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002) (noting that
 2   Rule 12(h)(3) permits a district court to “raise the question of subject matter jurisdiction[]
 3   sua sponte”); In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1230-
 4   31 (9th Cir. 2006) (an MDL “transferee judge exercises all the powers of a district judge
 5   in the transferee district under the Federal Rules of Civil Procedure”). The following cases
 6   lack subject matter jurisdiction and are dismissed without prejudice:
 7
 8                            Case Caption                      Case Number         Plaintiff’s
                                                                                    Residence
 9
10    1     Stephen Alaimo v. C. R. Bard, Inc., et al.          2:18-cv-02519      New Jersey
      2     Clifton Atkins v. C. R. Bard, Inc., et al.          2:18-cv-02592      Arizona
11
      3     Mostafa Badawi v. C. R. Bard, Inc., et al.          2:17-cv-01853      New Jersey
12
      4     Richard Barela v. C. R. Bard, Inc., et al.          2:17-cv-02466      Arizona
13
      5     Jennifer Bounassi v. C. R. Bard, Inc., et al.       2:19-cv-04084      New Jersey
14
      6     Julie Bozak v. C. R. Bard, Inc., et al.             2:16-cv-03290      Arizona
15
      7     Matthew Brown v. C. R. Bard, Inc., et al.           2:17-cv-02981      Arizona
16    8     Theressa Campbell v. C. R. Bard, Inc., et al.       2:19-cv-02658      New Jersey
17    9     Daniel Dipasquale v. C. R. Bard, Inc., et al.       2:19-cv-03292      New Jersey
18    10 Maria Garcia v. C. R. Bard, Inc., et al.               2:18-cv-01806      New Jersey
19    11 Priscilla Grainger v. C. R. Bard, Inc., et al.         2:19-cv-00395      New Jersey
20    12 Richard Hand v. C. R. Bard, Inc., et al.               2:18-cv-00401      New Jersey
21    13 Brian Hinchey v. C. R. Bard, Inc., et al.              2:19-cv-02757      New Jersey
22    14 Frances Hubler v. C. R. Bard, Inc., et al.             2:18-cv-01821      New Jersey

23    15 Teyrance Jackson v. C. R. Bard, Inc., et al.           2:19-cv-03879      New Jersey
      16 John Lane v. C. R. Bard, Inc., et al.                  2:16-cv-04216      Arizona
24
      17 Glenn Malloff v. C. R. Bard, Inc., et al.              2:18-cv-01651      Arizona
25
      18 John Osborn v. C. R. Bard, Inc., et al.                2:18-cv-01380      Arizona
26
      19 Celeste Paige v. C. R. Bard, Inc., et al.              2:19-cv-02672      New Jersey
27
      20 Shakina Rainey v. C. R. Bard, Inc., et al.             2:18-cv-02702      New Jersey
28
      21 Jeffery Raleigh v. C. R. Bard, Inc., et al.            2:16-cv-04259      Arizona


                                                      -3-
      Case 2:18-cv-01821-DGC Document 3 Filed 12/11/20 Page 4 of 4



 1   22 Michelle Raub v. C. R. Bard, Inc., et al.         2:19-cv-03884   New Jersey
 2   23 Kenneth Russ v. C. R. Bard, Inc., et al.          2:19-cv-03795   Arizona
 3   24 Jovanna Sagastume v. C. R. Bard, Inc., et al.     2:17-cv-04435   New Jersey
 4   25 Beverly Stokes v. C. R. Bard, Inc., et al.        2:16-cv-04294   New Jersey
 5   26 Paul Tillson v. C. R. Bard, Inc., et al.          2:17-cv-02185   Arizona
 6   27 Kenneth VanLuvender v. C. R. Bard, Inc., et al.   2:19-cv-02355   New Jersey
 7   28 Kim Wesson v. C. R. Bard, Inc., et al.            2:19-cv-04104   Arizona

 8   29 Sharlene Williams v. C. R. Bard, Inc., et al.     2:18-cv-03196   New Jersey

 9        IT IS SO ORDERED.

10        Dated this 11th day of December, 2020.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -4-
